ORDER

PER CURIAM.
Brian White (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying without an evidentiary hearing his Rule 24.035 motion for post-conviction relief. Movant claims the motion court clearly erred in denying his claims that plea counsel provided ineffective assistance by: (1) advising Movant that, if he pleaded guilty, the motion court would sentence him to no longer than seventeen years’ imprisonment; and (2) failing to advocate for a more favorable sentencing disposition.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).